Citation Nr: 0028172	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1947.  He died on July [redacted], 1997.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 1999, the appellant 
appeared and testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge.

FINDINGS OF FACT

1.  There is no medical evidence of a relationship between 
the veteran's cause of death, sepsis due to pneumonia, and 
his service connected disabilities of loss of use of the 
right hand and postoperative peptic ulcer.

2.  The veteran did not die of a service connected 
disability.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to dependents' educational 
assistance benefits lacks legal merit.  38 U.S.C.A. § 3501 
(West 1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (1999).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the instant case, the record reveals that the veteran 
incurred disabilities in World War II.  At the time of his 
death, service connection was in effect for loss of use of 
the right hand, residual of a gunshot wound in combat, and a 
postoperative peptic ulcer.  The veteran's combined 
disability rating was 70 percent.

The veteran's death certificate lists the immediate cause of 
death as sepsis due to pneumonia, with an onset of days prior 
to death.

There has been no contention by the appellant and there is no 
evidence tending to show that the veteran suffered from 
sepsis or pneumonia while he was on active duty.

The appellant has contended, in written statements and in 
testimony at a personal hearing before the undersigned in 
November 1999, that the veteran's death was in some way 
related to his right hand disability or to his stomach 
disability.  She has stated that he would often pick at his 
disabled hand to the point that it would begin to bleed and 
that bacteria from his hand or stomach may have contributed 
to his fatal sepsis.  At the hearing, her representative 
asked her if any physician had told her that the veteran's 
death was related to his service connected disabilities, and 
she replied in the negative.

The issue of whether sepsis due to pneumonia, the cause of 
the veteran's death, was in any related to his service 
connected disabilities, or either of them, is a question 
involving medical causation.  A finding or opinion by a 
physician of such a relationship would be required in order 
to make the appellant's claim well grounded.  No such medical 
evidence has been submitted.  The appellant's own statements 
and testimony do not serve to make her claim well grounded, 
as it does not appear that she has the medical training or 
expertise to be qualified to offer a medical opinion.  The 
Board must conclude that the claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a); Grottveit, Espiritu. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

The appellant has indicated that her only income is from 
Social Security and that she needs additional income.  While 
the Board is sympathetic to the appellant's plight, the Board 
is required to apply the law concerning benefits to a 
veteran's survivors which has been established by the 
Congress and the courts.  Regrettably, the law does not 
permit an allowance of the appellant's claim based on the 
record before the Board at this time.

II. Chapter 35 Educational Benefits

38 U.S.C.A. § 3501 provides that the surviving spouse or 
child of a veteran who died of a service connected disability 
is entitled to educational assistance.  In view of the fact 
that this decision denies entitlement to service connection 
for the cause of the veteran's death, the claim of 
entitlement to dependents' educational assistance lacks legal 
merit and must be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A well grounded claim not having been submitted, service 
connection for the cause of the veteran's death is denied.

Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

